         Case 1:12-cr-00269-JGK Document 239 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

             - against -                           12cr269 (JGK)-2

OSVALDO RIVERA RODRIGUEZ,                          ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     There is a limited remand from the Court of Appeals with

respect to the amount of forfeiture and the search condition for

supervised release. After consultation with the defendant,

defense counsel, Mr. Fasulo, should indicate to the Court

whether he seeks to be relieved of further representation of the

defendant for purposes of the remand. If so, a CJA counsel will

be appointed for purposes of the remand. Mr. Fasulo should

advise the Court with respect to his representation by June 19,

2020.

SO ORDERED.

Dated:       New York, New York
             May 14, 2020                ____  /s/ John G. Koeltl ____
                                                John G. Koeltl
                                          United States District Judge
